t c summary opinion united_states tax_court michael e and johanna s davis petitioners v commissioner of internal revenue respondent docket no 17837-99s filed date johanna s davis pro_se timothy s sinnott for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners were liable for the following additions to tax for the years and additions to tax_year sec_6653 a sec_6653 a dollar_figure kk kkk fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure xxx fifty percent of the interest due on dollar_figure xxx fifty percent of the interest due on dollar_figure the issue for decision is whether for through petitioners are liable for the additions to tax shown above relating to their participation as a limited_partner ina partnership known as jojoba research partners hawaii jojoba hawaii or the partnership some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was colorado springs colorado petitioner husband is a salesman in the telecommunications industry and petitioner wife is a homemaker during the years at issue petitioner husband worked in the telecommunications industry and petitioner wife worked as an administrative assistant and office manager for various employers petitioner wife's father ralph s matsuda mr matsuda worked in the financial services and products industry during the years at issue and was petitioners' financial adviser during mr matsuda introduced petitioners to jojoba hawaii which was being promoted as an agricultural research_and_development partnership jojoba hawaii was the first agricultural type investment opportunity that had been proposed by mr matsuda to petitioners he provided petitioners with a fairly voluminous private_placement memorandum’ the offering which described the proposed investment and the activities to be conducted through jojoba hawaii petitioner wife perused the document but could not recall whether petitioner husband examined the document petitioners did not consult an attorney an accountant or any independent expert knowledgeable in the field of agriculture and in particular jojoba production and the economic potential thereof petitioners nevertheless invested in jojoba hawaii on their joint federal_income_tax return petitioners reported wages of dollar_figure from petitioner husband's employment with mark telephone and dollar_figure from petitioner wife's employment with applied materials inc petitioners also reported interest the private_placement memorandum consisted of some pages plus eight exhibits and a table of contents petitioner husband did not appear at trial income of dollar_figure taxable dividend income of dollar_figure a state_income_tax refund of dollar_figure and taxable pension income of dollar_figure petitioners deducted a net_loss from jojoba hawaii of dollar_figure which they reported on schedule e supplemental income schedule as a partnership loss thus petitioners reported total income of dollar_figure and a tax_liability of dollar_figure on their joint federal_income_tax return petitioners in the same fashion reported wages of dollar_figure from petitioner husband's employment and dollar_figure from petitioner wife's employment petitioners also reported interest_income of dollar_figure a state_income_tax refund of dollar_figure and a schedule e net_loss from jojoba hawaii of dollar_figure thus petitioners reported total income of dollar_figure and a tax_liability of dollar_figure on their joint federal_income_tax return petitioners likewise reported wages of dollar_figure from petitioner husband's employment dollar_figure from petitioner wife's employment interest_income of dollar_figure a loss on schedule c profit or loss from business or profession of dollar_figure from a commercial fishing activity a schedule f farm income and expenses net farm loss of dollar_figure and a schedule e loss from jojoba hawaii of dollar_figure thus petitioners reported total income of dollar_figure and a tax_liability of dollar_figure on their joint federal_income_tax return petitioners similarly reported wages of dollar_figure from petitioner husband's employment dollar_figure from petitioner wife's employment interest_income of dollar_figure a state_income_tax refund of dollar_figure a loss of dollar_figure from the commercial fishing activity other gains of dollar_figure a net farm loss of dollar_figure other income of dollar_figure anda net_loss from jojoba hawaii of dollar_figure thus petitioners reported total income of dollar_figure and a tax_liability of dollar_figure jojoba hawaii was audited by the internal_revenue_service and a notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding in this court a decision was thereafter entered in utah jojoba i research v commissioner tcmemo_1998_6 which involved a similar jojoba investment program in the decided case this court held that the partnerships’ did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding the commissioner's disallowance of research_and_experimental_expenditures the court found that the agreements between the partnerships and the proposed research_and_development contractor u s agri research development corp u s agri had been designed and entered into solely to provide ‘ the tax_matters_partner of jojoba hawaii signed a stipulation to be bound by the outcome of utah jojoba i research v commissioner tcmemo_1998_6 bighteen docketed cases were bound by stipulation by the outcome of utah jojoba i research v commissioner supra a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 as a result of jojoba hawaii's tefra proceeding and its agreement to be bound petitioners were assessed tax deficiencies of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for plus interest subsequently respondent issued notices of deficiency to petitioners for through for affected items determining that petitioners are liable for the additions to tax for negligence under sec_6653 and these additions to tax are the subject of the instant case sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations in the notices of deficiency are presumed correct and petitioners must establish otherwise rule a 290_us_111 cf sec_7491 respondent determined that petitioners’ underpayments were due to negligence petitioners therefore have the burden of proving they were not negligent in deducting their share of the partnership’s losses 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of inquiry is on the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment henry schwartz the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioners do not contend nor is there evidence that their examination commenced after date or that sec_7491 is applicable in this case corp v commissioner 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to relieve a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id the facts pertinent to the instant case relating to the structure formation and operation of jojoba hawaii are as discussed in utah jojoba i research v commissioner supra with the exception of a few specific dates and dollar amounts jojoba hawail was organized in date as a limited_partnership for the described purpose of conducting research_and_development r d involving the jojoba plant the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit bach unit required a cash downpayment of dollar_figure and a promissory note in the principal_amount of dollar_figure requiring semiannual interest payments of dollar_figure during the first years and quarterly payments of dollar_figure for the following years the promissory note contained an acceleration provision in the event of default the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent petitioners' investment was for one limited_partnership unit which required an initial downpayment of dollar_figure and execution of a promissory note for dollar_figure petitioners were to make semiannual interest only payments for the first years and quarterly principal and interest payments for the following years until the note was fully paid the record is unclear as -- - to the total amount petitioners actually paid in connection with their partnership_interest the offering identified mr matsuda who was petitioner wife's father and a promoter of the partnership as the general_partner of jojoba hawaii and u s agri as the contractor for the r d program under an r d agreement additionally a license agreement between jojoba hawaii and u s agri granted u s agri the exclusive right to utilize technology developed for jojoba hawaii for years in exchange for a royalty of percent of gross_sales of all products produced the offering included copies of both the r d agreement and the license agreement following close examination of these documents as well as various other items of evidence this court held in utah jojoba i research v commissioner tcmemo_1998_6 that the partnership was never engaged in research or experimentation either directly or indirectly moreover this court found in utah jojoba i research v commissioner supra that u s agri's attempts to farm jojoba commercially did not constitute research_and_development thereby concluding that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large up-front deductions for expenditures that were actually capital contributions the court concluded further that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri petitioners here contend that their investment in jojoba hawaii was motivated primarily by the potential to earn a profit but admit that the promise of tax deductions played a role in their decision petitioners contend further that their reliance on the advice of petitioner wife's father mr matsuda should absolve them of liability for the negligence_penalty in this case petitioners also argue that taking into account their experience and the nature of the investment in jojoba hawaii they exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances for the reasons set forth below the court does not agree with petitioners' contentions first the principal flaw in the structure of jojoba hawaii was evident from the face of the very documents included in the offering a reading of these documents illustrated that the partnership would not be engaged either directly or indirectly in the conduct of any research or experimentation but rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement ’ any experienced indeed as noted previously the offering stated that continued attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the contents thereof however petitioners never consulted an attorney in connection with this investment nor did they carefully scrutinize the offering themselves moreover petitioners failed to consult an experienced tax accountant regarding the proper deductibility of research_and_development expenses secondly in making their investment in jojoba hawaii petitioners relied solely on the advice of mr matsuda who was their financial adviser as well as petitioner wife's father and a promoter for the partnership mr matsuda did not appear at trial and the details in this record surrounding his advice to petitioners about jojoba hawaii are scant the record is devoid of any evidence to show that mr matsuda conducted any independent research or consulted any type of agricultural or jojoba plant expert about the activity the record indicates that mr matsuda relied solely on the representations made in the offering in rendering his advice to petitioners moreover the record lacks evidence to show whether mr matsuda had any previous experience with the deductibility of continued the general_partner had no previous experience with jojoba beans and was relying on u s agri to develop technology and plant cultivars research_and_development expenses at the time he advised petitioners about jojoba hawaii these types of expenses would have allowed petitioners certain tax benefits above and beyond what would have been provided by an ordinary business deduction there is no evidence in the record to suggest that mr matsuda conducted any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 there is also no evidence in the record to suggest that petitioners ever questioned mr matsuda about the facts and or legal analysis upon which he based his recommendations further the record is devoid of any evidence that petitioners asked mr matsuda to explain the jojoba hawaii investment to them which would seem particularly important given the fact that petitioners clearly did not carefully scrutinize the offering themselves the facts here are similar to those in glassley v commissioner tcmemo_1996_206 in which this court found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation similarly petitioners here acted on their enthusiasm for the potential uses of jojoba and for the tax benefits offered by the investment the evidence suggests that the nature of the advice given by mr matsuda was highly generalized and based primarily on a mere cursory review of the offering rather than on independent knowledge research or analysis petitioners failed to show that mr matsuda had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in jojoba hawaii see freytag v commissioner t c pincite accordingly petitioners failed to establish that their reliance on the advice of mr matsuda was reasonable or in good_faith see glassley v commissioner supra mr matsuda had no background or expertise in the areas of agriculture or jojoba plants more importantly because mr matsuda had a personal profit_motive in selling this investment to clients of which petitioners were aware he had a conflict of interest in advising petitioners to purchase the limited_partnership interests the advice petitioners purportedly received from mr matsuda fails as a defense to negligence due to his lack of competence to give such advice and the clear presence of a conflict of interest see 91_tc_524 petitioners' reliance on the advice of mr matsuda was unreasonable under the circumstances -- - outside of mr matsuda petitioners made no other inquiry into the viability of the partnership's proposed research and operations the court finds it notable that the offering listed at least potential uses of jojoba nuts yet petitioners failed to explore the plausibility of any of those potential uses some of the potential uses listed in the offering were various lubricants for high-speed or high-temperature machinery cosmetics shampoos and soaps sunscreens pharmaceuticals cooking oils disinfectants polishing waxes corrosion inhibitors candles animal feed supplements and fertilizer petitioners' failure to investigate independently any of the enumerated potential uses of jojoba plants was unreasonable under the circumstances petitioners had no legal or agricultural background or training yet they consulted no one in these fields of endeavor prior to investing in jojoba hawaii petitioners appear to argue that they felt no need to consult an appropriate expert or experts to examine the substance of the investment because they were relying on the advice of mr matsuda petitioner wife's father to the contrary the court believes that at a minimum petitioners should have contacted an attorney to review the offering and provide legal advice surrounding the partnership a reasonable and ordinarily prudent investor under the circumstances would have consulted an attorney also a -- - reasonable and ordinarily prudent investor under the circumstances would have consulted a tax adviser about the propriety of deducting research_and_development expenses additionally the court does not believe that petitioners would have experienced a great degree of difficulty in contacting the agricultural department of a nearby college or university or going to another reliable source to inquire about the research_and_development of jojoba plants and their potential commercial usage if any again a reasonable and ordinarily prudent investor would have at least attempted to make this type of inguiry under the circumstances petitioners were not naive investors and should have recognized the need for independent professional advice see 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner supra in fact the offering cautioned that prospective investors should not construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice and urged investors to consult their own counsel as to all matters concerning this investment the offering was replete with statements including the cover page statement that this offering involves a high degree of risk warning of tax risks involved with the investment and the highly speculative nature of the commercial viability of jojoba production the offering clearly stated on page that the general_partner has no previous experience in dealing in jojoba beans and is mainly relying on the r d contractor to develop technology and plant cultivars over the term of the r d contract such statements should have raised some degree of suspicion in the mind of a reasonable and ordinarily prudent investor even one lacking any legal tax or agricultural background however petitioners did not carefully read the offering nor did they make any effort to have the investment explained to them prior to investing in jojoba hawaii the court is mindful that the court_of_appeals for the ninth circuit ninth circuit has held that experience and involvement of the general_partner and the lack of warning signs could reasonably lead investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in its holding the ninth circuit explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 however here the partnership was -- - neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly additionally the offering made clear that the general_partner mr matsuda had no experience in jojoba research_and_development also it is apparent from the evidence presented that mr matsuda had minimal involvement in the partnership petitioners are precluded from relying upon a lack of warning as a defense to negligence when there is no evidence that a reasonable investigation was ever made and the offering materials contained many warnings of the tax risks associated with the investment on this record the court finds that petitioners did not exercise the due care of reasonable and ordinarily prudent persons under the circumstances consequently the court holds that petitioners are liable for the negligence additions to tax under sec_6653 and for each of the years at issue respondent is sustained on this issue to the extent the court has failed to address an argument of petitioners herein the court concludes such argument is without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
